Per Curiam,
We are not convinced that the commissioners of townships of the first class had no authority, at the time of the passage of the ordinance in question, to regulate the use of the highways by automobiles. But a majority of the judges who heard the case are of opinion that they had not power to prohibit the use of them upon a public highway of the township, and to that extent we adopt the opinion of the learned trial judge. Since this case was argued the case of Scranton v. Laurel Run Turnpike Co., 225 Pa. 82, has been reported. One of the points raised in that case was as to the discretionary power of a turnpike company to exclude automobiles from a turnpike situated very much as is the highway described in the present case and it was *643held that it had no power to do so. The case, while not controlling, tends to support the conclusion of the majority of this court as above stated.
The judgment is affirmed